                                                                                                FILED
                                                                                       2020 Feb-20 PM 03:43
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION
    JOE HAND PROMOTIONS, INC.                 )
                                              )
         Plaintiff,                           )
                                              )
    v.                                        )   Case No.: 5:18-cv-1935-LCB
                                              )
    SCOTT ALBURL, et al.,                     )
                                              )
         Defendant.                           )

                             MEMORANDUM OPINION

         The Plaintiff, Joe Hand Promotions, Inc. (“JHP”), asserts one count of satellite

and cable piracy, and one count of copyright infringement against the Defendants,

Scott Alburl, Angie Alburl n/k/a Angie Barraza, and Sidelines33, LLC, d/b/a

Sidelines Pub & Grub1 (“Sidelines”). Alburl and Barraza are sued in their individual

capacities as well as in their capacities as “officers, directors, shareholder, members

and/or principals of Sidelines33, LLC.” The Clerk entered default as to Scott Alburl

and Sidelines on March 19, 2019, when they failed to respond to the complaint.

(Docs. 15 and 16). The case is now before the Court on the Plaintiff’s motion for

summary judgment as to Angie Barraza. In its motion, JHP states that it “now solely

moves for summary judgment and an award of damages under the Copyright Act.”

(Doc. 23, p. 1).

1
 The complaint also named Christopher Anderson as a defendant. However, Anderson was
dismissed on April 15, 2019. (Doc. 21).
       Jurisdiction is proper in this Court as this action arises under federal law. See,

28 U.S.C. §§ 1331 and 1338(a). Venue is proper in this District pursuant to 28

U.S.C. 1391(a) and (b), because a substantial part of the events giving rise to this

action occurred in the District. Additionally, all of the Defendants are alleged to

reside in this District.

       I.     Background

       JHP asserts that it is a corporation that “specializes in distributing and

licensing premier sporting events to commercial/non-commercial establishments

including bars, restaurants, clubhouses, shops, and similar locations.” (Doc. 1, p. 2).

According to JHP, it was granted the exclusive right by the copyright holder to

commercially distribute the presentation of the Floyd Mayweather, Jr. vs. Conor

McGregor boxing match (“the Program”), including all undercard bouts and

commentary on August 26, 2017.

       JHP alleges that the Defendants exhibited the Program at their establishment,

Sidelines Pub & Grub, without paying the proper licensing fee. According to JHP,

the Defendants circumvented the licensing requirement and “unlawfully obtained

the Program through an unauthorized cable signal, satellite signal, and/or internet

stream.” (Doc. 1, p. 3). JHP alleged that the Program would have been legally

available to the Defendants had they paid the proper licensing fee. JHP contends

that the Defendants advertised the Program on Sidelines’s official Facebook page


                                            2
and intentionally pirated the Program for the purpose of attracting paying customers.

In its count for copyright infringement, JHP seeks statutory damages, attorney’s fees,

costs, and interest pursuant to 17 U.S.C. § 505.

      II.    Summary Judgment Standard

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

The party asking for summary judgment always bears the initial responsibility of

informing the court of the basis for its motion and identifying those portions of the

pleadings or filings which it believes demonstrate the absence of a genuine issue of

material fact. Id. at 323, 106 S.Ct. 2548. Once the moving party has met its burden,

Rule 56(c) requires the non-moving party to go beyond the pleadings and -- by

pointing to affidavits, or depositions, answers to interrogatories, and/or admissions

on file -- designate specific facts showing that there is a genuine issue for trial. Id.

at 324, 106 S.Ct. 2548.

      The substantive law will identify which facts are material and which are

irrelevant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505,

91 L.Ed.2d 202 (1986) (“Anderson”). All reasonable doubts about the facts and all


                                           3
justifiable inferences are resolved in favor of the non-movant. See Allen v. Bd. of

Pub. Educ. For Bibb Cty., 495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City

of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993). A dispute is genuine “if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248, 106 S.Ct. 2505. If the evidence is merely colorable, or

is not significantly probative, summary judgment may be granted. See id. at 249,

106 S.Ct. 2505.

      When faced with a “properly supported motion for summary judgment, [the

non-moving party] must come forward with specific factual evidence, presenting

more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

Cir. 1997). “[A] party opposing a properly supported motion for summary judgment

‘may not rest upon the mere allegations or denials of [her] pleading, but ... must set

forth specific facts showing that there is a genuine issue for trial.’” Id. at 248, 106

S.Ct. 2505 (citations omitted).

      Summary judgment is mandated “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party's case, and

on which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S.

at 322, 106 S.Ct. 2548. “Summary judgment may be granted if the non-moving

party's evidence is merely colorable or is not significantly probative.” Sawyer v. Sw.




                                          4
Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477 U.S.

at 250-51, 106 S.Ct. 2505).

      “[A]t the summary judgment stage the judge's function is not himself to weigh

the evidence and determine the truth of the matter but to determine whether there is

a genuine issue for trial.” Anderson, 477 U.S. at 249, 106 S.Ct. 2505. “Essentially,

the inquiry is ‘whether the evidence presents a sufficient disagreement to require

submission to the jury or whether it is so one-sided that one party must prevail as a

matter of law.’” Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at

251-52, 106 S.Ct. 2505); see also LaRoche v. Denny's, Inc., 62 F. Supp. 2d 1366,

1371 (S.D. Fla. 1999) (“The law is clear ... that suspicion, perception, opinion, and

belief cannot be used to defeat a motion for summary judgment.”).

      III.   Undisputed Facts

      In her response to JHP’s motion for summary judgment, Barraza does not

dispute that the Program was broadcast at Sidelines. See (Doc. 33, p. 2). However,

Barraza denies that she assisted in any way with the unlawful interception of the

Program, and maintains that she knew nothing about the alleged infringement

including whether a licensing fee was paid to JHP. Barraza also concedes that she

owns ten percent of Sidelines33, LLC, that she was a principal of the company, and

that she served as a manager of the establishment on the date the Program was




                                         5
exhibited. (Doc. 33, p. 2-3). Alburl and Barraza were married at the time the

Program was broadcast but have since divorced.

      IV.    Discussion

      “‘To make out a prima facie case of copyright infringement, a plaintiff must

show that (1) it owns a valid copyright in the [work] and (2) defendants copied

protected elements from the [work].’” Saregama India, Ltd. V. Mosley, 635 F.3d

1284, 1290 (11th Cir. 2011), quoting Peter Letterese & Assocs., Inc. v. World Inst.

of Scientology Enters., Int'l, 533 F.3d 1287, 1300 (11th Cir. 2008). JHP alleged in

its complaint that it had the sole exclusive right to license the Program and that

Sidelines33, LLC, broadcast the program without paying the required licensing fee.

      Barraza does not dispute that the copyright for the Program was assigned to

JHP nor does she dispute that the Program was broadcast at Sidelines Pub & Grub.

See (Doc. 33, p. 2). However, in her affidavit that she attached to her response, she

stated that she was unaware that Alburl failed to obtain proper licensing for the

Program and that she was not involved with intercepting or receiving the

transmission. (Doc. 33-1, p. 4). Nevertheless, JHP attached documents to its motion

for summary judgment showing that it contracted with the owners of the copyright

to the Program for the exclusive commercial rights to distribute the Program under

the copyright laws of the United States. (Docs. 23-3, 23-2, and 23-4). Further, JHP

asserted that Sidelines did not pay a licensing fee.


                                           6
      JHP also attached the affidavit of Douglas E. Sharp, a private investigator who

stated that, on the night of the event, he went to Sidelines Pub & Grub and witnessed

the Program being displayed on 19 television screens to approximately 145 patrons.

(Doc. 23-6). Sharp took photographs of the television screens showing the Program

and attached those to his affidavit. Thus, JHP has presented evidence that it owned

the rights to license the Program under the relevant copyright laws and that those

rights were infringed when the Program was unlawfully broadcast at Sidelines.

      Further, JHP’s evidence demonstrates that the conduct in question was

“willful” under the Copyright Act. The Eleventh Circuit “has stated that willfulness

under the Copyright Act ‘means that the defendant “knows his actions constitute an

infringement; the actions need not have been malicious.”’” Yellow Pages Photos,

Inc. v. Ziplocal, LP, 795 F.3d 1255, 1271 (11th Cir. 2015), quoting Cable/Home

Commc'n Corp. v. Network Prods., Inc., 902 F.2d 829, 851 (11th Cir.1990), quoting

in turn Broadcast Music, Inc. v. Xanthas, Inc., 855 F.2d 233, 236 (5th Cir.1988)).

JHP attached to its motion screenshots of a Facebook page the was apparently

maintained by Sidelines. (Doc. 23-8). The pages contain the following statement:

“Attention everyone! Sidelines Pub & Grub will be showing the Mayweather vs.

McGregor fight! No cover and we will have it in the bar only! See all of you

Saturday, August 26!”      Id.   Underneath that language is the address of the

establishment and its hours of operation.


                                            7
       Sharp’s affidavit also includes a photograph showing the copyright warning

that appeared on the television screens before the Program began. That warning

stated:

       Federal law effectively prohibits any person from receiving the live
       telecast of this event other than authorized pay per view subscribers and
       licensed closed circuit locations. Violators will be subject to
       prosecution to the full extent of the law. Showtime Networks, Inc. and
       its licensees are the exclusive owners of all worldwide rights to this
       telecast, including those rights under the federal copyright law and
       cable communications act. Any person or entity receiving, recording,
       exhibiting or transmitting this telecast without proper license or other
       authority shall be exposed to risk of liability for substantial damages,
       including statutory damages, injunctive relief, costs and attorney fees,
       and other severe penalties. Please also be advised that this pay per view
       event is subject to different licensing rates for commercial and
       residential customers. If you are a commercial establishment, it is
       unlawful to you to attempt to license this program for residential
       subscription and instead exhibit it at a commercial establishment.

(Doc. 23-6, p. 5).2 Despite that conspicuous warning, Sidelines exhibited the

Program to its patrons. Accordingly, JHP has offered evidence that would support

a prima facie case of willful copyright infringement by Sidelines. The only question

the Court must answer in this case is whether Barraza can be held jointly liable with

Sidelines.




2
  The text of this piracy/copyright warning also appears in an affidavit that was attached to the
Plaintiff’s reply in support of its motion to dismiss. (Doc. 34-1, p.1-2). That affidavit is the
subject of the Defendant’s motion to strike. (Doc. 35). However, because that text, as well as
the other pertinent information appears in another part of the record that has not been objected to,
the motion to strike is denied as moot.
                                                 8
      In her response to JHP’s motion, Barraza asserts that she was a “minor owner”

of Sidelines33, LLC, and that the business was “completely under the control and

direction of [her] former husband, Scott Alburl.” (Doc. 33, p. 1). In her attached

affidavit, Barraza stated that she owned ten percent of Sidelines33, LLC. (Doc. 33-

1, p. 2). Barraza asserts that she “worked as a daytime manager and bar tender for

Sidelines33 during 2014 until [her] departure in 2017. [Her] responsibilities were

limited to include scheduling servers and bar tenders, daytime bartending, opening

the store on occasions, counting the drawer and ensuring the restaurant and bar was

stocked.” (Doc. 33-1, p. 2). However, Barraza claims that all of the unlawful

activity alleged in the complaint fell under the purview of Scott Alburl and was

orchestrated and carried out by him without her knowledge or assent. Barraza also

stated that, even if she had known about her former husband’s activities with regard

to the Program, she would not have been able to stop him because, she says, Alburl

was abusive and deceitful towards her in their marriage. Assuming that Barraza’s

allegations are true, the Court must determine whether, despite her alleged limited

ownership and control of Sidelines33, LLC, she can still be held vicariously liable

for the infringing conduct of Alburl and Sidelines33, LLC.

      In her response to JHP’s motion for summary judgment, Barraza cites

Simpleville Music v. Mizell, 451 F. Supp. 2d 1293 (M.D. Ala., September 14, 2006),

for the standard of vicarious liability in the copyright context:


                                           9
      A person, “including a corporate officer, who has the ability to
      supervise infringing activity and has a financial interest in that activity,
      or who personally participates in that activity is personally liable for the
      infringement.” Southern Bell. Tel. & Tel. Co. v. Associated Tel.
      Directory Publishers, 756 F.2d 801, 811 (11th Cir. 1985)(citation
      omitted); see also Chi–Boy Music v. Towne Tavern, Inc., 779 F.Supp.
      527, 530 (N.D.Ala.1991) (Hancock, J.). Similarly, “under the
      Copyright Act, an individual who is the dominant influence in a
      corporation, and through his position can control the acts of that
      corporation, may be held jointly and severally liable with the corporate
      entity for copyright infringements, even in the absence of the
      individual's actual knowledge of the infringements.” Quartet Music v.
      Kissimmee Broadcasting, Inc., 795 F. Supp. 1100, 1103 (M.D. Fla.
      1992))(Kellam, J.).

      Barraza contends that she had no ability to supervise the infringing activity

and that she was not a “dominant influence” in Sidelines33, LLC. Thus, Barraza

reads Simpleville to say that only a person with the ability to supervise the infringing

activity or that is a dominant influence in a business can be held vicariously liable

with the business. Were that the case, then Barraza’s level of control and influence

in the business would be material, and there would clearly be disputed facts that

would allow this case to survive summary judgment. However, the Court does not

read Simpleville with such narrow applicability.

      In Simpleville, the plaintiffs, who were members of the American Society of

Composer, Authors and Publishers, asserted that the defendant violated the

Copyright Act when he played their copyrighted music on the radio without

authorization. The defendant put forth several defenses including the contention that

“he did not personally control the content of the broadcasts.” 451 F. Supp. 2d, at
                                          10
1296. In rejecting that argument, the district court cited the above-quoted language

and found that the defendant, as the president, owner, and sole stockholder of the

company, “fit the bill of being the supervising, dominant figure” at the radio stations.

Id.

      In Simpleville there was a single defendant who argued that he could not be

held jointly liable with his company because, he said, he had no knowledge of the

infringement. The holding in Simpleville addressed that argument, i.e., whether an

owner of a company could be held jointly liable for the company’s infringing activity

even if the owner had no knowledge of the infringement. The court in Simpleville

did not hold that only individuals with a high level of influence could be jointly

liable for the infringing activity of the business, because there were no defendants in

that case claiming they were not liable because of their lack of control and influence

in the company. Thus, Barraza’s argument is distinguishable from the argument

raised and addressed in Simpleville.

      Similarly, Southern Bell Tel. & Tel. Co. v. Associated Tel. Directory

Publishers, 756 F.2d 801, 811 (11th Cir.1985), the Eleventh Circuit case cited by

the court in Simpleville, did not specifically hold that minor owners cannot be held

jointly liable with the company. In Southern Bell, the defendants claimed that they

should not be held liable because the infringement was actually committed by a

third-party contractor. In rejecting that defense, the Eleventh Circuit found that the


                                          11
defendants “all had a financial interest in the infringing activity and the right to

supervise [the alleged infringer’s] activities.” The court held that “liability falls on

all of them even if they were ignorant of the infringement.” 756 F.2d 801, 811.

Thus, the thrust of the holding in both Simpleville and Southern Bell was that actual

knowledge of the infringing conduct is not a necessary element of copyright

infringement.

      That last point is also relevant in the present case. The Eleventh Circuit has

held that ignorance of the infringing activity is not a defense. Said another way,

plaintiffs are not required to prove that a defendant intentionally infringed on the

copyright. See also Joelsongs v. Shelley Broad. Co., 491 F. Supp. 2d 1080, 1084

(M.D. Ala. 2007), quoting Buck v. Jewell–LaSalle Realty Co., 283 U.S. 191, 198, 51

S.Ct. 410, 75 L.Ed. 971 (1931)(“‘[I]ntention to infringe is not essential under the

[Copyright] Act.’”).     Barraza’s argument does not take that principle into

consideration.

      The holdings in Simpleville and Southern Bell, when read together with the

fact that intent to infringe is not a requirement for liability, suggests that an owner

of a company, even a minor owner, can be held jointly liable for the infringing

activity of the business. To hold otherwise would require courts in similar situations

to determine the exact responsibilities of each owner or officer of a company in order

to determine which ones could be held liable for copyright infringement. Given the


                                          12
fact that the roles of business owners are not always clearly defined, such a holding

would allow business owners to escape liability by simply stating that they were not

responsible for the part of the business that led to the infringing activity. The Court

is of the opinion that such a result would violate the Supreme Court precedent that

“[i]ntention to infringe is not essential under the [Copyright] act.” Buck, 283 U.S,

at 198.

       In her affidavit, Barraza claimed that Alburl lied to her about certain aspects

of the business, that he was not consistent in paying taxes 3, and that he refused to

close Sidelines33, LLC, despite her advice and the advice of former owner Chris

Anderson that he do so. JHP originally named Christopher Anderson as a defendant

based on the belief that he was also a joint owner of Sidelines33. In Anderson’s

answer, he stated that he sold his “45% ownership investment in Sidelines33 to K.

Scott Alburl and Angie M. Alburl in the amount of $0.00” prior to the date of the

alleged infringement. (Doc. 9, p. 2). The Plaintiff voluntarily dismissed Anderson

after his answer was filed. (Doc. 21). Barraza has not alleged that Alburl forced her

to own ten percent of the business or that he prevented her from selling or

transferring her interest in it as Anderson did. All business owners share in both the

gains and losses of their businesses. Had the business been profitable, Barraza



3
 Barraza states that she is currently paying $300 per month on a tax lien for Alburl’s failure to
pay certain taxes. (Doc. 33-1, p. 3).
                                                13
would have been entitled to a share of those returns. However, she can not now

disclaim her interest in the business to avoid its liabilities.

       Finally, the Court finds no dispute as to whether Barraza had a financial

interest in Sidelines33, LLC.        Although she states in her affidavit that the

establishment never made a profit, she stated that “[f]rom time to time [she] was

paid a small wage, but often was only paid by the tips [she] received by tending the

bar.” (Doc. 33-1, p. 2). Additionally, as noted above, Barraza put forth no evidence

demonstrating that she would not have been entitled to a share of the business’s

profits had it been successful.

       The Court therefore holds that Barraza’s level of influence in Sidelines33,

LLC, is not a material fact for the purpose of determining whether she is jointly

liable for the business’s copyright infringement. As such, there are no remaining

factual disputes regarding the infringement of the copyright in question.

Accordingly, summary judgment is due to be granted in favor of the Plaintiff as to

liability.

       V.    Damages

       In its motion for summary judgment, JHP asks for statutory damages in the

amount of $24,600. That amount, JHP says, represents three times the amount of




                                            14
the licensing fee that Sidelines should have paid.4 This amount is well under the

statutory maximum for damages in cases of willful copyright infringement. See 17

U.S.C. § 504(c)(2) (In a case where the copyright owner sustains the burden of

proving, and the court finds, that infringement was committed willfully, the court in

its discretion may increase the award of statutory damages to a sum of not more than

$150,000.) Courts have generally upheld awards of three times the amount of the

proper licensing fee as an appropriate sanction to ensure that the cost of violating the

copyright laws is substantially greater than the cost of complying with them. See

Chi–Boy Music v. Charlie Club, Inc., 930 F.2d 1224, 1229–30 (7th Cir.1991);

Dream Dealers Music v. Parker, 924 F.Supp. 1146, 1153 (S.D. Ala.1996); Sailor

Music v. IML Corp., 867 F.Supp. 565, 570 (E.D. Mich.1994); Major Bob Music v.

Stubbs, 851 F.Supp. 475, 481 (S.D.Ga.1994).

       In her response, Barraza re-asserts her contentions that she was unaware of

Alburl’s activities. Therefore, Barraza says, she is an innocent infringer and,

consequently, the Plaintiff would “only be entitled to a de minimis damage award.”

(Doc. 33, p. 11). This is incorrect. The Copyright Act provides: “In a case where

the infringer sustains the burden of proving, and the court finds, that such infringer

was not aware and had no reason to believe that his or her acts constituted an



4
 Barraza does not dispute JHP’s assertion that the licensing fee for Sidelines would have been
$8,200. (Doc. 33, p. 2).
                                               15
infringement of copyright, the court in its discretion may reduce the award of

statutory damages to a sum of not less than $200.” 17 U.S.C. § 504(c)(2). Thus, if

Barraza were an innocent infringer, the Court, in its discretion, could lower the

award of statutory damages to $200. The Court would still have the discretion to

award more than $200.

       However, as described in the previous section, the infringement at issue in this

case was willful. Sidelines advertised the Program on its Facebook page, and

Barraza admits that the Program was shown at Sidelines on the night in question.

Additionally, there was a copyright warning conspicuously displayed on the

television screen immediately before the Program began. (Doc. 23-6, p. 5). Barraza

appears to misunderstand the concept of vicarious joint and several liability. As

noted above, the Plaintiff is not required to even prove that she had knowledge of or

participated in the infringement. Rather, as an owner, the infringing actions of

Sidelines are imputed to her. 5 As discussed above, those actions were willful in

nature.    Accordingly, the amount of statutory damages is between $750 and

$150,000. See 17 U.S.C. § 504(c)(1) and (2).




5
 Based on Barraza’s responses, it appears that her ex-husband, Scott Alburl, was also an owner
of Sidelines. As noted, Alburl has failed to respond to this lawsuit and is currently in default.
The Plaintiff has stated that it fully intends to pursue a default judgment against Alburl once the
claims against Barraza are resolved.
                                                 16
       Barraza has requested, and is entitled to, a jury trial as to the amount of

damages. Feltner v. Columbia Pictures Television, Inc., 523 U.S. 340, 355, 118 S.

Ct. 1279, 1288, 140 L. Ed. 2d 438 (1998), quoting Tull v. U.S., 481 U.S. 412, 426,

quoting in turn Colgrove v. Battin, 413 U.S. 149, 157 (1973)(“As a result, if a party

so demands, a jury must determine the actual amount of statutory damages under[17

U.S.C.] § 504(c) in order ‘to preserve “the substance of the common-law right of

trial by jury.”’”). In its reply, JHP cites cases in support of its position that damages

may be awarded at the summary judgment stage. However, in the cited cases, the

defendants either failed to request a jury trial, or the plaintiffs were asking only for

the minimum amount of statutory damages in which case there was nothing for a

jury to decide. That is not the case here as Barraza requested a trial by jury in her

answer to JHP’s complaint and JHP is asking for more than the statutory minimum.

(Doc. 10, p. 4). Accordingly, summary judgment is due to be denied as to the amount

of damages. The Court will defer its judgment on whether to award attorney’s fees

and costs to after trial.

       VI.    Conclusion

       For the foregoing reasons, summary judgment is due to be GRANTED IN

PART in favor of the Plaintiff as to the issue of liability. However, summary

judgment is due to be DENIED IN PART as to the amount of damages. Barraza’s

motion to strike (Doc. 35) is MOOT. A separate order will be entered.


                                           17
DONE and ORDERED this February 20, 2020.



                        _________________________________
                        LILES C. BURKE
                        UNITED STATES DISTRICT JUDGE




                            18
